Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of:
“storing content items at one or more user accounts on a content management system, the content items comprising a first content item, a second content item, and a third content item, the first content item being supported by one or more local applications without use of a cloud service, the second content item having content and features enabled by a cloud service and designed for access through a native online application associated with the cloud service, and the third content item having content and features supported by one or more local applications without use of a cloud service or a native online application and having additional features designed for access through a cloud service and a native online application;
in response to the first content item being invoked, presenting the content and features of the first content item via one of the one or more local applications that support the content and features of the first content item;
in response to a first request to access the representation of the second content item or the representation of the third content item, sending, to the cloud service, from a local application from the one or more local applications, a second request for the additional features associated with the third content item or at least one of the content and features associated with the second content item;


based on the metadata, providing, via the local application, the additional features and respective content associated with the third content item or the content and features associated with the second content item as part of rendered instances of the third content item and the second content item.” such as required by Claim 1.
Claims 12 and 19 are allowed by the similar reason as above.
The closest reference Larabie-Belanger (2015/0288775), cited in the IDS discloses activity and interactions of users with respect to content items using native application (abstract) but does not disclose in response to the first content item being invoked, presenting the content and features of the first content item via one of the one or more local applications that support the content and features of the first content item.
Discussion on other references:
Thangeswaran et al. (2020/0133982) discloses a client stores application on a client-side application which is a native app. When browser A is used to access a web application, client-side code for a web application executed within browser (paragraph [0067]).
Ray et al. (2020/0099772) discloses that a client device executes a native application instance of a native application that is configured to connect to establish, and has established a fourth network connection via one network with the data service (paragraph [0021]).
Embiricos et al. (2019/0121863) discloses that a client includes a client application or native application associated with the user account that communication with the domain to retrieve a content item (paragraph [0107]).

Mehta et al. (2018/0285206) discloses transmitting a file from a native format to a backup format (paragraph [0346]).
However, the prior arts as cited above fail to disclose “storing content items at one or more user accounts on a content management system, the content items comprising a first content item, a second content item, and a third content item, the first content item being supported by one or more local applications without use of a cloud service, the second content item having content and features enabled by a cloud service and designed for access through a native online application associated with the cloud service, and the third content item having content and features supported by one or more local applications without use of a cloud service or a native online application and having additional features designed for access through a cloud service and a native online application” and “in response to the first content item being invoked, presenting the content and features of the first content item via one of the one or more local applications that support the content and features of the first content item” (emphasis added).
Mody (2014/0297759), cited in the IDS, discloses a content item linking for messaging services but does not disclose access through a native online application associated with the cloud service, and the third content item having content and features supported by one or more local applications without use of a cloud service or a native online application and having additional features designed for access through a cloud service and a native online application.
Carriero et al. (2014/0304618), cited in the IDS, discloses versioning feature of the native application used to create the file but does not disclose in response to the first content item being 
Kofman (2016/0034844), cited in the IDS, discloses a software module including native application on client device but does not explicitly disclose in response to the first content item being invoked, presenting the content and features of the first content item via one of the one or more local applications that support the content and features of the first content item.
Baldwin et al. (2015/0213037), cited in IDS, discloses a web content management comprising a collaboration container associated with a project but does not explicitly disclose receiving, from the cloud service, metadata for enabling the additional features associated with the third content item or at least one of the content and features associated with the second content item and based on the metadata, providing, via the local application, the additional features and respective content associated with the third content item or the content and features associated with the second content item as part of rendered instances of the third content item and the second content item.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.



	/WILSON LEE/               Primary Examiner, Art Unit 2152